The note on which this suit was brought matured, and was presented for payment, which was refused, on the 17th of August, 1857. The notice of protest sent to the indorser on the same day was in the same form as the one given in evidence in the case between the same parties on the note of $2000.(a) Offers to prove the existence of other notes corresponding in amount and in the names of the parties, maker and indorser, were made and rejected. It was not proposed to show that any note corresponding in amount with the one sued on had ever been held by the plaintiff; but that there were thirteen other notes so corresponding, outstanding in the hands of some parties when this note was protested, all of which were past due. This involves the point *Page 560 
lastly discussed in the other case, and nothing is necessary to be added to what is there said.
One of the offers embraced the statement that there were twenty-seven other corresponding notes issued on different days in each month, from January to July, inclusive, in 1857; all of which matured in the same month, and in August. It was not offered to be shown that any of these last notes were outstanding when the note sued on was protested. The immateriality of such an offer was shown in the other case.
The note in question was dated on the 15th day of June, 1857; and it was proposed to show that two of the eleven notes first mentioned were dated on the same day. I do not perceive that this circumstance raises a distinction favorable to the defendants. Bearing in mind that the plaintiff had no knowledge of the existence of these two similarly dated notes, it was under no obligation to regulate or vary its notice by the circumstance that there were such notes. One objection to the notice is, that it did not state the date of the note to which it related. Suppose the date had been stated, it would not have enabled the defendants to distinguish it from the two others which bore the same date. If it had stated the time of payment, it might have been different, because it matured subsequently to the time embraced in the offer. But how was the plaintiff to know that the defendants were so situated, as the indorsers of North that such information would have been needed by, or would have been useful to them. It is not pretended that the bank knew that these defendants had ever indorsed another note for $1000 for any person, except the one which it held. The true principle, I think, is that if facts exist which render such a notice as was here given uncertain or equivocal, and the knowledge of these facts is confined to the indorser, or is not brought home to the holder of the paper, the notice is sufficient to charge the indorser.
I am for affirming the judgment.
All the Judges concurring,
Judgment affirmed.
(a) See the next case, post. *Page 561